                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

EARNEST BARNARD CLAYTON,         :
                                 :
           Plaintiff,            :
      VS.                        :                 NO. 5:19-CV-00398-TES-CHW
                                 :
COMMISSIONER GREGORY C.          :
DOZIER, et al.,                  :
                                 :
           Defendants.           :
________________________________ :

                                           ORDER

       Pro se Plaintiff Earnest Barnard Clayton, an inmate most recently confined in the

Baldwin State Prison in Hardwick, Georgia, has filed a document that has been construed

as a Complaint seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1). Plaintiff also

moved to proceed in forma pauperis (ECF No. 2). Plaintiff’s prison trust fund account

information shows that he currently has more than seven thousand dollars in his account.

Mot. Proceed IFP 2, ECF No. 2. Plaintiff’s Motion to Proceed in forma pauperis (ECF

No. 2) is therefore DENIED. Plaintiff shall have TWENTY-ONE (21) DAYS from the

date shown on this Order to pay the filing fee. Failure to comply with this Order may

result in the dismissal of Plaintiff’s Complaint. 1 If, prior to paying the filing fee,


1
  Plaintiff has also stated that he “needs help from this court” in order to pay the filing fee.
To the extent that Plaintiff is suggesting that prison officials will not let him use the money
in his prison trust fund account to pay the filing fee, he may show the appropriate prison
official this Order when he requests such payment. If the prison official refuses to pay the
fee from Plaintiff’s trust fund account, Plaintiff should notify the Court of: (1) the name of
the prison official from whom he requested the payment; (2) the date he made such request;
and (3) the date that he was notified that the prison official would not comply. If Plaintiff
Plaintiff decides that he no longer wishes to go forward with this action, he may so notify

the Court and thereby avoid incurring the $400.00 obligation.

       Plaintiff is also DIRECTED to refile his complaint using the standard § 1983 form.

The recast complaint must contain a caption that clearly identifies, by name, each

individual that Plaintiff has a claim against and wishes to include as a defendant in the

present lawsuit. Plaintiff is to name only the individuals associated with the claim or

related claims that he is pursuing in this action. Plaintiff must then list each defendant

again in the body of his complaint and tell the Court exactly how that individual violated

his constitutional rights. Plaintiff should state his claims as simply as possible and need

not attempt to include legal citations or legalese. If, in his recast complaint, Plaintiff fails

to link a named defendant to a claim, the claim will be dismissed. Likewise, if Plaintiff

makes no allegations in the body of his complaint against a named defendant, that

defendant will be dismissed. The recast complaint will supersede (take the place of)

the original complaint filed in this case (ECF No. 1). The Court will not look back to

this document to determine whether Plaintiff has stated a colorable constitutional claim.

The Clerk is DIRECTED to forward a copy of the § 1983 form marked with the case

number of the above-captioned action to the Plaintiff.

       Plaintiff shall have TWENTY-ONE (21) DAYS from the date shown on this Order

to (1) pay the required $400.00 filing fee and (2) to refile his Complaint with the Clerk of

Court. If Plaintiff does not timely and fully comply with this Order, this action will


receives notification in writing from the prison official regarding an inability to comply,
Plaintiff should provide the Court with a copy of this notification.
                                               2
be dismissed. Plaintiff is further DIRECTED to notify the Court immediately and in

writing of any change of address. There shall be no service of process in this case until

further order of the Court.

       SO ORDERED, this 27th day of December, 2019.


                                         s/ Charles H. Weigle
                                         Charles H. Weigle
                                         United States Magistrate Judge




                                           3
